Name: Council Regulation (EEC) No 4049/89 of 19 December 1989 allocating , for 1990, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 389 /44 Official Journal of the European Communities 30 . 12 . 89 COUNCIL REGULATION (EEC) No 4049/89 of 19 December 1989 allocating, for 1990, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the fishing activities covered by this Regulation are subject to the pertinent control measures provided for by Council Regulation (EEC) No 2241 / 87 of 23 July 1987 establishing certain control measures for fishing activities (3 ), as amended by Regulation (EEC) No 3483 / 88 ( «), HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170/ 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ( ! ), as amended by the Act of Accession of Spain and Portugal ( 2), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas the Community and Norway have held consultations on their mutual fishing rights for 1990 , and in particular the allocation of certain catch quotas to Community vessels in the Norwegian fishing zone; Whereas it is for the Community , pursuant to Article 3 of Regulation (EEC) No 170 / 83 , to determine the conditions subject to which these catch quotas may be used by Community fishermen ; Whereas , to ensure efficient management of the catch possibilities available , they should be allocated among the Member States as quotas in accordance with Article 4 of Regulation (EEC) No 170/83; Article 1 1 . In accordance with the Agreement on mutual fishing rights in 1990 between the Community and Norway, catches by vessels flying the flag of a Member State in waters falling within the Norwegian exclusive economic zone north of 62 °00' N or within the fishing zone around Jan Mayen , shall be limited for 1990 to the quotas set out in Annex I. 2 . In accordance with the Agreement on mutual fishing rights in 1990 between the Community and Norway, catches of the species listed in Annex II by vessels flying the flag of a Member State in waters falling within the Norwegian exclusive economic zone south of 62 °00' N shall be limited for 1990 to the quotas set out in that Annex. Article 2 This Regulation shall enter into force on 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 19 December 1989 . For the Council The President J. MELLICK ( 1 ) OJ No L 24, 27. 1 . 1983 , p . 1 . (2) OJ No L 302 , 15 . 11 . 1985 , p. i ; ( 3 ) OJ No L 207, 29 . 7 . 1987 , p. 1 . (4 ) OJ No L 306, 11 . 11 . 1988 , p. 2 . 30 . 12 . 89 Official Journal of the European Communities No L 389/45 ANNEX I Allocation for 1990 of Community catch quotas in Norwegian waters, as referred to in Article 1 ( 1 ) (Norwegian waters north of 62 °00' N) (tonnes  fresh round weight) Species ICES-divisions Communitycatch quotas Quotas allocated to Member States Cod Haddock Saithe Redfish Greenland halibut Blue whiting Other species (as by-catches) Mackerel I , II I , H I , II I , II I , II II I , II II a 3 750 480 4 900 3 000 250 2 000 450 15 430 (2 ) France Germany United Kingdom France Germany United Kingdom France Germany United Kingdom Germany United Kingdom France Portugal Spain Germany United Kingdom France Germany France Germany United Kingdom Denmark 595 645 2 510 60 105 315 630 3 920 350 2 070 600 330 810 (3 ) 190 (3 ) 125 125 1 000 1 000 (!) 60 150 240 15 430 ( x ) Ad hoc solution for 1990 . ( 2 ) Of which 13 100 tonnes may be fished in the area between 62 °N, and 59 °N, and Norway may fish up to 45 000 tonnes in the same area from the TAC fixed by Norway for the area north of 62 °N. (3 ) Special allocation for 1990 . ANNEX II Allocation for 1990 of Community catch quotas in Norwegian waters, as referred to in Article 1 (2) (tonnes  fresh round weight) Species ICES-division Communitycatch quotas Quotas allocated to Member States Norway pout (*) Sand-eel Shrimps Other species IV IV IV IV 50 000 175 000 900 6 500 Denmark United Kingdom Denmark United Kingdom Denmark Denmark United Kingdom Germany Belgium France Netherlands 47 500 (2) 2 500 (3 ) 166 250 (2) 8 750 (3 ) 900 3 250 2 435 815 i 1 ) Including blue whiting. (2) Within a total quota for Norway, pout and sand-eel up to 19 000 tonnes may be interchanged upon request. (3 ) Within a total quota for Norway, pout and sand-eel up to 1 000 tonnes may be interchanged upon request .